TOWNSEND, District Judge
(orally). This is an appeal from the decision of the board of general appraisers classifying certain paper as “tissue paper” under the provisions of Schedule M, par. 419, of the tariff act of 1890. Certain colors and patterns have been printed or stamped on the paper in question. The importer claims that it should be classified as “printed matter,” under paragraph 423 of said act. The decision of the board of appraisers is affirmed, because the method by which the paper was colored does not affect its character as “colored tissue paper,” and, furthermore, because the article does not fall within the class of “books, etchings, maps, charts, and all printed matter,” embraced within the provisions of paragraph 423.